Order entered September 30, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01613-CV

    MIKOB PROPERTIES, INC., ALLAN KLEIN, AND MITCHELL KOBERNICK,
                               Appellants

                                                V.

  DAVID JOACHIM AND INTERNATIONAL REALTY CONCEPTS, INC., Appellees

                        On Appeal from the 101st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-12-01602

                                           ORDER
       We GRANT appellees’ counsel’s September 17, 2014 motion for withdrawal of counsel.

We DIRECT the Clerk to remove Friedman & Feiger, L.L.P. and Ryan K. Lurich as counsel of

record for appellees.

       Because a corporate entity may only appear in this Court through an attorney, we

ORDER appellee International Realty Concepts, Inc. to notify the Court, within THIRTY

DAYS of the date of this order, of the name, State Bar number, mailing and e-mail addresses,

and telephone number of new counsel. See Kunstoplast of Am., Inc. v. Formosa Plastics Corp.,

937 S.W.2d 455, 456 (Tex. 1996) (per curiam).
       We DIRECT the Clerk to send appellees a copy of this order and all future

correspondence to:

       David Joachim
       International Realty Concepts, Inc.
       7575 San Felipe Street, Suite 300
       Houston, Texas 77063
       (713) 972-1220.


                                             /s/   CRAIG STODDART
                                                   JUSTICE